Citation Nr: 0734271	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for a back disability 
manifested by pain.

6. Entitlement to service connection for a condition claimed 
as a thyroid disorder.

7. Entitlement to service connection for an eye condition, 
claimed as vision impairment.

8. Entitlement to service connection for ruptured 
diverticulum of the sigmoid colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
17, 1979, to June 13, 1979, and from February 1, 1997 to 
February 15, 1997.  He completed other active duty for 
training and inactive duty training periods with Reserve 
components from December 1978 to September 1997; however, 
exact dates remain unverified.  

Service connection has not been established for any 
disability and the appellant has no active military service.  
Therefore, the appellant has not achieved "veteran" status.  
38 C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. 466 
(1995) (Where the claimant served only on active duty for 
training (or inactive duty training) and had not previously 
established any service-connected disability, he did not 
achieve veteran status and was not entitled to the 
presumption of soundness).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

Service connection for tinnitus and a disability manifested 
by back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Competent evidence, which tends to show that hypertension 
began during active duty for training or is otherwise related 
to active duty for training, has not been submitted.

2.  Competent evidence, which tends to show that bilateral 
hearing loss disability began during active duty for training 
or that bilateral hearing loss disability was caused by noise 
exposure during active duty for training or inactive duty 
training, has not been submitted.

3.  Competent evidence, which tends to show that a left knee 
disorder began during active duty for training or inactive 
duty training or that a preexisting left knee disorder was 
aggravated during active duty for training or inactive duty 
training, has not been submitted.

4.  Competent evidence, which tends to show that 
hypothyroidism arose during active duty for training or to 
otherwise relate hypothyroidism to active duty for training, 
has not been submitted.

5.  There is no competent evidence of a current eye-related 
disability, other than refractive error.

6.  There is no competent evidence of a current disability 
associated with a ruptured diverticulum of the sigmoid colon.




CONCLUSIONS OF LAW

1  Hypertension was not incurred in or aggravated by active 
duty for training, nor may it be presumed to have been 
incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).    

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.304 (2007).

3.  A left knee disorder was not incurred in or aggravated by 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 102, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.304 (2007).   

4.  A thyroid disorder was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 102, 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  .

5.  An eye condition claimed as vision impairment was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

6.  A ruptured diverticulum of the sigmoid colon was not 
incurred in or aggravated by active duty for training or 
inactive duty for training.  38 U.S.C.A. §§ 102, 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.304 (2007).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the claimant of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July, August, and September 2003, and in March 
2006, which informed the claimant of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

The term "active military, naval, or air service," in turn, 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from myocardial 
infarction or cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a) (2007).

For the purposes of VA benefits, the term 'veteran' means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
see also 38 C.F.R. § 3.1(d) (2003).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases, such as hypertension, endocrinopathy, 
osteomalacia, and arthritis, as listed at 38 C.F.R. § 3.309, 
are accorded special consideration for service connection.  
However, as a prerequisite for this consideration, the 
veteran must have served on active duty at least 90 
continuous days during a period of war or after December 31, 
1946.  

In this case, the only continuous service period that 
exceeded 90 days was in 1979.  This service was not, however, 
active duty.  Rather, the appellant served in an active duty 
for training status during that period.  Thus, the special 
consideration for service connection for chronic diseases is 
not available.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Hypertension 

The appellant submitted a claim for service connection for 
hypertension in March 2003.  On his application for service 
connection for hypertension, he did not report when 
hypertension arose.  In March 2006, however, he testified 
that hypertension was first found in 1997, prior to his 
attending summer camp.  

The record does not reflect when hypertension first arose, 
but service personnel record do reflect that in 1997, the 
"summer camp" period of active duty for training was from 
February 1 to February 15.  The service medical records are 
silent for hypertension, but one record does contain one 
higher blood pressure reading of 132/90.  This service 
medical record is undated, however.  

A private medical report noted that the appellant was 
hospitalized in August 1997 for abdominal pain.  The cause 
was discovered to be a ruptured diverticulum of the sigmoid 
colon.  This report would not be relevant to the issue of 
service connection for hypertension, if not for the fact that 
it also notes that there is no history of hypertension or 
heart disease and that the appellant denied a history of any 
major medical or surgical illness.  

Because there is no evidence, lay or medical, that 
hypertension arose during active duty for training in 1997 
and because the appellant has testified competently and 
credibly that hypertension arose in 1997 prior to active duty 
for training, there is no medical basis for service 
connection.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. 38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the appellant does not 
possess any specialized training, his claim regarding the 
cause of hypertension or date of onset cannot be afforded any 
weight.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
hypertension is therefore denied.  



Bilateral Hearing Loss Disability  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2007), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), VA's 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes. 

A February 2004 VA audiogram indicates that the examiner 
reviewed the claims files, examined the appellant's hearing, 
and confirmed a bilateral hearing loss disability, but also 
found it unlikely that noise exposure during military 
training caused or aggravated the disability.  The Board 
finds this conclusion medically sound and will not attempt to 
substitute its own judgment for that of the medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from substituting its own 
unsubstantiated medical opinion).  

The appellant submitted a claim for service connection for 
bilateral hearing loss disability in March 2003.  On his 
application for service connection, he did not report when a 
hearing loss disability arose.  

In March 2006, the appellant testified that he was exposed to 
extremely loud noise from vehicles and generators during 
active duty for training and inactive duty training.  He 
testified that he noticed hearing problems after weekend 
duty.  The appellant's service records indicate that he 
repaired vehicles and generators.  The Board therefore finds 
his testimony concerning such noise exposure to be credible, 
as it is consistent with his service record.  

In this case, the appellant did not meet VA's standards for a 
hearing loss disability during any period of active duty for 
training or inactive duty training; although some upward 
shifting of hearing thresholds might have occurred.  It is 
clear that his hearing loss (bilateral) meets VA's disability 
requirements, as a February 2004 VA audiogram shows right ear 
speech recognition score less than 94 percent and left ear 
auditory thresholds of 40 or greater.  

Because there is no evidence (lay or medical) that a hearing 
loss disability arose during, or is otherwise caused by, 
active duty for training or inactive duty training, there is 
no basis for service connection.   Because the appellant does 
not possess any specialized training, his claim regarding the 
cause of any hearing loss disability cannot be afforded any 
weight.  38 C.F.R. § 3.159; Espiritu, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
bilateral hearing loss disability is therefore denied.  


Left Knee Disorder

A December 1976 private hospital report indicates that the 
appellant's left patella was fractured in an auto accident 
and repaired with surgical wire.  

A December 1978 enlistment examination report reflects that 
the lower extremities were normal, except for scars of both 
knees due to an earlier auto accident.  In February 1979, the 
appellant was seen for left knee giving out and complaints of 
a two-week history of pain during deep knee bending.  
Patellar pain syndrome was suspected.  An X-ray showed no 
evidence of degenerative joint disease, but did show an old 
healed patella fracture treated by a wire fastener, which was 
still intact.  A January 1990 periodic physical examination 
report for the National Guard reflects that the lower 
extremities were normal. 

A February 2004 VA orthopedic compensation examination report 
reflects that the examiner reviewed the history of the left 
patella fracture.  The appellant complained of pain, 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability, and lack of endurance.  X-rays showed 
minor chondrocalcinosis and medial joint space narrowing.  
The left knee diagnosis was degenerative joint disease. 

In March 2006, the appellant testified that he served on 
active duty for training in Panama from February 1 to 15, 
1997, and that while there, he fell and injured his left 
knee, but did not seek treatment.  

Although the above facts set forth competent evidence of a 
current disability, there is no evidence establishing that an 
event, injury, or disease occurred in service.  The 
presumptive period for service connection for arthritis and 
for osteomalacia does not apply, because the appellant did 
not serve in active military service.  Also inapplicable is 
the presumption of aggravation of a preexisting disability, 
set forth at 38 C.F.R. § 3.306 (b).  Paulson, supra.  There 
is no indication that the left knee disability or persistent 
or recurrent symptoms of the left knee disability may be 
associated with the appellant's military training nor is 
there any competent evidence that a preexisting left knee 
injury was aggravated by such training.  

Because the appellant does not possess any specialized 
training, his claim regarding the cause of a left knee 
disorder cannot be afforded any weight.  38 C.F.R. § 3.159; 
Espiritu, supra.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for a left 
knee disorder is therefore denied.  

Thyroid Disorder

The service medical records (SMRs) do not reflect a thyroid-
related disorder, nor did the appellant report any previous 
treatment for a thyroid disorder in his March 2003 claim for 
service connection for a thyroid disorder.  The appellant did 
submit, however, private medical reports that indicate that 
hypothyroidism was first found in April 1999. 

A February 2004 VA thyroid diseases compensation examination 
report reflects that the examiner reviewed the pertinent 
medical history and found that hypothyroidism was diagnosed 
one year ago.  The diagnosis remained hypothyroidism, on 
replacement therapy, with no current complication, except for 
possible coronary artery disease.  

At his March 2006 hearing, the appellant recalled that 
hypothyroidism possibly arose in 2003.  He believed that a 
sleep disorder or hypertension might have caused or 
aggravated the thyroid gland.  

Although there is competent evidence of hypothyroidism as a 
current disability, there is no evidence establishing that a 
precipitating event, injury, or disease occurred during 
military training.  The presumptive period for endocrinopathy 
does not apply, because the appellant did not serve in active 
military service.  There is no indication that hypothyroidism 
may be associated with his military training.   

Because the appellant does not possess any specialized 
medical training, his claim regarding the cause of 
hypothyroidism cannot be afforded any weight.  38 C.F.R. 
§ 3.159; Espiritu, supra. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
hypothyroidism is therefore denied.  

Vision Impairment

The SMRs do not reflect a vision-related disorder other than 
refractive error.  In March 2003, the appellant requested 
service connection for an eye condition, but he did not 
provide any other detail nor did he report any relevant 
treatment during active service.  

A February 2004 VA eye compensation examination report 
reflects that the examiner reviewed the pertinent medical 
history, interviewed the appellant, and examined his eyes. 
The appellant reported that the only eye-related complaint 
was decreased vision.  The diagnoses were refractive error 
and presbyopia; and, history of elevated blood sugar, but no 
diabetic retinopathy.  A February 2004 VA thyroid disease 
examination report, in contrast, contains a diagnosis of 
"possibly diabetes mellitus with diabetic retinopathy."  

A June 2005 VA optometry consultation report reflects that 
the appellant reported a five-year history of blurry vision.  
His eyes currently felt sandy and dry, which as a symptom, 
arose in or around 1996.  He reported a childhood eye injury 
that resolved prior to going into Army training.  He also 
reported that he had fractured a bone above the right eye in 
an auto accident, but no date is mentioned in the report.  
The assessments were dry eye syndrome; hypertension without 
retinopathy; and, refractive error with presbyopia.

In March 2006, the appellant testified that his eye condition 
was due to slowly decreasing visual acuity.  He testified 
that he joined the Army with 20/20 vision, but later he 
needed glasses. 

Although there is competent evidence of refractive error with 
presbyopia, service connection for that disorder is 
precluded.  

Congenital defects and refractive error of the eyes are not 
disabilities for VA purposes.  38 C.F.R. § 3.303(c) (2006); 
Wynn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 
(service connection may be granted for congenital, 
developmental or familiar origin where superimposed disease 
or injury occurred).

Because the appellant does not possess any specialized 
training, his claim regarding the cause of any eye disorder 
cannot be afforded any weight.  38 C.F.R. § 3.159; Espiritu, 
supra.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for an eye condition 
or vision problem.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for an eye condition is therefore denied.

Ruptured Diverticulum

A private medical report noted that the appellant was 
hospitalized in August 1997 for abdominal pain.  The cause 
was discovered to be a ruptured diverticulum of the sigmoid 
colon.  The report notes that the appellant denied a history 
of any major medical or surgical illness.  No cause for the 
ruptured colon was offered.

The SMRs reflect only that in September 1997, the appellant's 
military commander recommended a medical discharge because of 
the ruptured diverticulum.  Specifically, the appellant wore 
a Hartman's pouch (colostomy bag), which, his commander felt, 
was incompatible with military duties. 

A February 2004 VA proctology compensation examination report 
reflects that the examiner reviewed the pertinent medical 
history.  The appellant reported that he noticed bloody 
stools after returning from Panama.  Six months later, they 
found a ruptured colon and repaired it.  The diagnosis was 
remote rectal bleeding five years earlier with no definitive 
diagnosis after colostomy and closure.  

In March 2006, the appellant testified that he notice blood 
in his stools on the way to Panama, but did not seek 
treatment.  He testified that while still on training status, 
a stomach ache developed that turned out to be a ruptured 
colon.  

This claim lacks medical evidence of a current disability, as 
the relevant examination report notes previous rectal 
bleeding, but no current residual.  Moreover, there is no 
competent evidence of a disease or injury that arose during 
active duty for training.  Although the appellant competently 
and credibly reported bloody stools during active duty for 
training, the bloody stools and the stomach ache that arose 
in 1997 have long since disappeared.  

In this case, there is no evidence of a current disability.  
The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for ruptured diverticulum 
of the sigmoid colon is therefore denied.  




ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a left knee disorder is denied.

Service connection for a condition claimed as a thyroid 
disorder is denied.

Service connection for an eye condition, claimed as vision 
impairment, is denied.

Service connection for ruptured diverticulum of the sigmoid 
colon is denied.


REMAND

Tinnitus

A February 2004 VA audiogram indicates that the appellate 
reported that his tinnitus arose in the recent 5 years.  The 
examiner offered no opinion concerning the etiology of 
tinnitus, however.  In March 2006, the appellant testified 
that tinnitus arose after weekend military duty.  VA's duty 
to assist includes obtaining an opinion addressing whether it 
is at least as likely as not that tinnitus (which might be 
considered a residual of an acoustical injury) is due to 
acoustic trauma incurred as a generator mechanic during 
active duty for training or inactive duty training.  

Back Disorder

The SMRS reflect treatment for back pains in February 1979 
and again in April 1979.  According to a letter from Bowen 
Family Chiropractic Clinic, Inc., the appellant was seen in 
February 1994 for a spinal problem; however, no other detail 
was offered.  A February 2004 VA orthopedic compensation 
examination report reflects that the current diagnosis was 
degenerative joint disease of the lumbosacral spine.  In 
March 2006, the appellant testified that low back pain began 
in 1979, during basic training.  

VA's duty to assist includes obtaining an opinion addressing 
whether it is at least as likely as not that any current 
spine disability is a residual of a spine injury during 
active duty for training or inactive duty training.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the appellant a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the appellant to provide any 
evidence in his possession that pertains 
to the claims that remain on appeal.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  After the above development has been 
completed, the AOJ should arrange for an 
otolaryngolist to offer an opinion.  The 
claims files and a copy of this remand 
must be made available to the physician 
for review.  The physician should review 
the claims file and note that review in 
the opinion.  The physician should 
address whether it is at least as likely 
as not that tinnitus stems from reported 
noise exposure during active duty for 
training or inactive duty training.

If the physician cannot answer the 
question, he or she should clearly so 
state.  Otherwise, the physician must 
legibly set forth a rationale underlying 
any conclusion.  The appellant may be re-
examined if necessary.  

3.  The AOJ should also arrange for an 
orthopedist to offer an opinion.  The 
claims file and a copy of this remand 
must be made available to the physician 
for review.  The physician should review 
the pertinent medical history and note 
that review in the opinion.  The 
physician should address whether it is at 
least as likely as not that degenerative 
joint disease of the lumbosacral spine 
stems from active duty for training in 
1979.

If the physician cannot answer the 
question, he or she should clearly so 
state.  Otherwise, the physician must 
legibly set forth a rationale underlying 
any conclusion.  The appellant may be re-
examined if necessary.  

4.  Following completion of the 
foregoing, the AOJ should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the AOJ should 
review the issues of service-connection 
for tinnitus and for a back disorder.  

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If further VA examination is scheduled, the appellant is 
advised that failure to reporting for examination without 
good cause may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


